Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Request for Continued Examination (RCE)  filed on 06/01/2022. Claims 1, 4, 5, 12, 14, 15, 17, 19, and 20 have been amended. Claims 6-8, and 16 have been canceled. Claims 1-5, 9-15, and 17-24 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Peter Suchecki (Reg. No.: 75,940) on 08/01/2022 at 507-253-0013.

In claims:

Please replace claims 1, 9, 10, 12, 17, and 24 with the amended claims 1, 9, 10, 12, 17, and 24. 
Claim 23 has been canceled.





Amendments to the Claims:
(Currently Amended)  A computer-implemented method comprising:
monitoring observation data related to a user from an observation device, wherein the observation device comprises a camera;
analyzing, using image recognition, the observation data to identify an object carried by the user; 
collecting contextual data related to the identified object and the user, wherein collecting contextual data related to the identified object and the user comprises:
collecting calendar data from an auxiliary data source associated with the user, wherein the calendar data indicates that the user is scheduled to attend an event requiring the identified object; and
collecting weather data from a weather service website, wherein the weather data includes a weather forecast occurring during the event;
comparing the contextual data to a usage pattern threshold related to the identified object and one or more other objects, wherein the one or more other objects have previously been observed being carried by the user; and
in response to the usage pattern threshold being met, outputting an alert to the user, wherein the alert indicates that an exception to a usage pattern related to the identified object has occurred. 

9.	(Currently Amended)  The computer-implemented method of claim 1, wherein the contextual data further comprises at least one selected from the group consisting of: timestamp data; 

10.	(Currently Amended)  The computer-implemented method of claim 1, wherein the contextual data further comprises at least one selected from the group consisting of 

12.	(Currently Amended)  A system comprising:
a processor; and
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising:
monitoring observation data related to a user from an observation device, wherein the observation device comprises a camera;
analyzing, using image recognition, the observation data to identify an object carried by the user; 
collecting contextual data related to the identified object and the user, wherein collecting contextual data related to the identified object and the user comprises:
collecting calendar data from an auxiliary data source associated with the user, wherein the calendar data indicates that the user is scheduled to attend an event requiring the identified object; and
collecting weather data from a weather service website, wherein the weather data includes a weather forecast occurring during the event;
comparing the contextual data to a usage pattern threshold related to the identified object and one or more other objects, wherein the one or more other objects have previously been observed being carried by the user; and
in response to the usage pattern threshold being met, outputting an alert to the user, wherein the alert indicates that an exception to a usage pattern related to the identified object has occurred. 

17.	(Currently Amended)  A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
monitoring observation data related to a user from an observation device, wherein the observation device comprises a camera;
analyzing, using image recognition, the observation data to identify an object carried by the user; 
collecting contextual data related to the identified object and the user, wherein collecting contextual data related to the identified object and the user comprises:
collecting calendar data from an auxiliary data source associated with the user, wherein the calendar data indicates that the user is scheduled to attend an event requiring the identified object; and
collecting weather data from a weather service website, wherein the weather data includes a weather forecast occurring during the event;
comparing the contextual data to a usage pattern threshold related to the identified object and one or more other objects, wherein the one or more other objects have previously been observed being carried by the user; and
in response to the usage pattern threshold being met, outputting an alert to the user, wherein the alert indicates that an exception to a usage pattern related to the identified object has occurred. 

23.	(Canceled)

24.	(Currently Amended) The computer-implemented method of claim [[23]] 1, wherein outputting the alert to the user comprises notifying the user to bring a second object to the event requiring the identified object. 






















Allowable Subject Matter
4. 	Claims 1-5, 9-15, 17-22, and 24 are allowed.
	The closest prior art, US Patent Publication No. 2020/0057487 A1 of  Sicconi et al. (hereinafter Sicconi) teaches a system for using artificial intelligence to evaluate, correct, and monitor user attentiveness includes a forward-facing camera, the forward-facing camera configured to capture a video feed of a field of vision on a digital screen, at least a user alert mechanism configured to output a directional alert to a user, a processing unit in communication with the forward-facing camera and the at least a user alert mechanism, a screen location to spatial location map operating on the processing unit, and a motion detection analyzer operating on the processing unit, the motion detection analyzer designed and configured to detect, on the digital screen, a rapid parameter change, determine a screen location on the digital screen of the rapid parameter change; wherein the closest prior art, US Patent No.: 9,225,772 B2 of Lui et al. (hereinafter Lui) teaches a method, system and program product, the method comprising determining a first rule set comprising a plurality of patterns of run-time data; obtaining a second rule set comprising a respective priority assigned to respective of the application context IDs and/or user IDs and/or business priorities or combinations of two or more thereof; receiving run-time data for a first plurality of the user IDs; determining application context IDs running on desktops; generating allocation data and/or prioritization data for allocation of electronic resources for user IDs; wherein the closest prior art, US Patent Publication No.: 2019/0201119 A1 of Harris et al. (hereinafter Harris) teaches A cloud based analytics medical system comprises a processor, a memory, an input/output interface to access data from medical hub communication devices, each coupled to a surgical instrument, and a database. The processor generates medical usage patterns of medical devices based on aggregation usage data of medical devices from medical hubs and aggregates patient outcome data from medical hubs; wherein the closest prior art, US Patent Publication No.: 2016/0360336 A1 of Gross et al. (hereinafter Gross) teaches a system and method for proactively populating an application with information that was previously viewed by a user in a different application are disclosed herein. An example method includes displaying a first application, obtaining information identifying a first physical location viewed by a user in the first application.
  Also, Sicconi, Lui, Harris and Gross fail to teach collecting contextual data related to the identified object and the user, wherein collecting contextual data related to the identified object and the user comprises: collecting calendar data from an auxiliary data source associated with the user, wherein the calendar data indicates that the user is scheduled to attend an event requiring the identified object; and collecting weather data from a weather service website, wherein the weather data includes a weather forecast occurring during the event.
However, the prior arts of record such as Sicconi, Lui, Harris and Gross do not teach or fairly suggest the steps as comparing the contextual data to a usage pattern threshold related to the identified object and one or more other objects, wherein the one or more other objects have previously been observed being carried by the user; and in response to the usage pattern threshold being met, outputting an alert to the user, wherein the alert indicates that an exception to a usage pattern related to the identified object has occurred.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/14/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156